DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of parent application 15/973878 (now patent 10584769), which was a continuation of 14/662830 (now US Patent 9989123).  The prior art cited in the parent applications was reviewed prior to preparation of this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 2 recite “automated manual transmission” (AMT) which is expressly disclosed by the written description as being the embodiment shown in figure 3 having an input shaft clutch (320) couplable to only a single drive gear (gear to the right of 320 in fig.3, which drives 328 and 316).  However, the claim further recites features that are only present in the figure 5 duel clutch transmission (DCT) such as “an input shaft clutch [510] couplable to a first drive gear [514] and a second drive gear [516]”.  Accordingly, the claim does not map clearly to either the fig.3 AMT embodiment or the fig.5 DCT embodiment.  If applicant intends for the claims to 1

Prior Art Not Applied
The nature of the clarity issues does not readily allow for interpretation of the claim limitations without undue speculation such that PTO policy expressly forbids applying prior art under 35 USC 102 or 35 USC 103.2  
However, the references of record should give applicant a fair appreciation for the relevant state of the art.  In the interest of compact prosecution, applicant is strongly urged to carefully review all of the prior art references of record and ensure that any amendment to overcome the 35 USC 112 clarity rejections also be carefully drafted so as to avoid any subsequent 35 USC 102/103 rejection based on the prior art of record. 

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 See Ex parte Miyazaki, 89 USPQ2d 1207 (Board of Patent Appeals and Interferences 2008) (precedential) wherein the Board found that when the claims are indefinite "prior art rejections must fall, pro forma, because they necessarily are based on speculative assumption as to the meaning of the claims.  In re Steele, 305F.2d859, 862-63(CCPA 1962)".  See also MPEP §2143.03(I) and MPEP §2173.06 which forbids application of prior art to a claim that requires a speculation or assumption on meaning or scope, citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).